Citation Nr: 1025071	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-11 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Erie, Pennsylvania


THE ISSUE

Entitlement to a large screen monitor (42 inches), claimed as an 
aid to overcoming the handicap of blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 letter decision by the Department of 
Veterans Affairs (VA), Medical Center located in Erie, 
Pennsylvania.  Since the issuance of that decision, the appellant 
has relocated to North Andover, Massachusetts.  

Following a review of the claims file, the Board determined in 
May 2007 that additional development needed to occur with respect 
to the issue now before the Board.  Hence, the claim was remanded 
for further action.  The claim has since been returned to the 
Board for review.  


FINDING OF FACT

A large screen monitor (42 inches) is, in essence, a 
mechanical/electronic device that would aid the appellant in 
living more independently and in overcoming his handicap of 
blindness.


CONCLUSION OF LAW

Entitlement to a large screen monitor (42 inches), claimed as an 
aid to overcoming the handicap of blindness, is warranted.  38 
U.S.C.A. §§ 1714, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
17.154, 19.5, 20.101 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
appellate review of the issue, given the favorable nature of the 
Board's decision with regard to this issue.  

The appellant is service-connected for type II diabetes mellitus 
and chronic prostatitis.  Moreover, the appellant suffers from 
myopic retinopathy and has been found to be "legally blind".  
It is noted that the appellant is not service-connected for his 
blindness.  

The record indicates that the appellant submitted a claim to the 
VAMC asking that the VA purchase a number of vision enhancement 
devices.  These devices included a large plasma screen computer 
monitor/television, a mini-viewer, a notebook computer, an LCD 
monitor used as an Atlas close circuit video magnifier, and an 
additional video magnifier.  To support his claim, he submitted a 
letter from a VA contract ophthalmologist.  With respect to the 
large plasma screen monitor, the doctor wrote:

	. . . It will be a monitor for the 
patient's notebook computer.  This will 
enable him to transcribe his notes and 
other occupational needs.  In addition, he 
can use this monitor to watch television.  
His current monitor, which is 27", has 
proved too small.

The same doctor provided an additional statement in November 
2003.  In that statement, the doctor wrote that whether the 
appellant "needed" the 42 inch plasma monitor fell into a gray 
zone regarding medical necessity.  He stated that the monitor 
would help the appellant subjectively but that it was not 
something that might allow the appellant to perform his 
activities of daily living better or more efficiently, or prevent 
further morbidity.  

Following a review of the claim, the VAMC then denied the 
appellant's claim.  However, the only item that it did not 
approve for purchase was the 42 inch monitor.  All of the other 
items requested were approved.  The appellant was then notified 
of this decision and he appealed asking that his claim be 
reconsidered.  

As a result of his appeal, the VAMC sought to obtain additional 
information concerning the purchase of the requested monitor.  A 
VA optometrist was asked to provide an opinion as to whether the 
purchase of the large computer monitor was a "medical 
necessity".  The optometrist indicated that she reviewed the 
appellant's case and then stated that she did "not recommend 
that a 42 inch plasma monitor is medically necessary."  This 
information was reviewed and the appellant's request was rejected 
again.  

As an initial matter, the Board finds it appropriate to discuss 
the question of jurisdiction.  Examples of the issues over which 
the Board has jurisdiction include, but are not limited to, the 
following: entitlement to, and benefits resulting from, service-
connected disability, training and rehabilitation for service 
members with service-connected disabilities (38 U.S.C.A. Chapter 
31), Veterans' Educational Assistance (38 U.S.C.A. Chapter 34), 
service members' job training (Pub. L. 98-77, as amended; 38 
C.F.R. § 21.4600 et seq.).  The Board has jurisdiction over 
questions of eligibility for hospitalization, outpatient 
treatment, and nursing home and domiciliary care; for devices 
such as prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  Medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and treatment 
for an individual, are not adjudicative matters and are beyond 
the Board's jurisdiction.  38 C.F.R. § 20.101 (2009).

First, the Board notes that the question of eligibility to 
receive electronic and mechanical aids is not before the Board, 
per se, for this appellant who has already been recognized by the 
VA as being legally, although not totally, blind.  He has, in 
fact, already received computer hardware and software at VA 
expense along with a smaller size monitor and various magnifying 
devices, and has therefore been found to be eligible for such 
benefits.  See 38 U.S.C.A. § 1714 (West 2002).  The Board also 
finds that the large size monitor at issue in this case does not 
relate to a form of medical treatment, but rather relates to 
practical considerations as to whether such a "device" can aid 
this appellant in overcoming the everyday difficulties that he 
must face with his handicap of blindness.  The Board finds, 
therefore, that it has jurisdiction over this question, and will 
proceed to determine whether this appellant is entitled to the 
large size monitor at issue.

At an April 2004 hearing before the Medical Administration 
Officer of Health Administration Services of the Erie VAMC, the 
VIS Coordinator, and the supervisor of the CBOC Rehab and 
Prosthetics, the appellant described what he was forced to do 
when viewing a 27 inch monitor.  That is, he stated that in order 
to differentiate the characters on the screen, he needed to be 
approximately six inches (or less) from the monitor screen to 
read the characters.  He further testified regarding the 
advantages that the larger screen at issue would provide him.  He 
indicated that a sighted person could use any size screen but 
because of his disability, the larger the screen, the better he 
would be able to overcome his handicap of blindness.  

Under 38 U.S.C.A. § 1714 (West 2002), the Secretary of Veterans 
Affairs may provide service member's entitled to disability 
compensation with mechanical or electronic equipment for aiding 
them in overcoming the handicap of blindness.  The authority for 
the decision below essentially derives from this statute.  
Although the provision of such equipment is discretionary, the 
Board notes that the service member has already been provided 
with much computer hardware and software along with other 
magnifying devices toward the goal of helping him overcome his 
handicap of blindness.  Moreover, the Board finds the appellant's 
assertions to be credible.  Although the claims file indicates 
that the original denial was based upon whether the purchase of 
such a monitor was a medical necessity, the Board notes that 
nothing under the law or applicable regulations precludes such a 
purchase.  See generally VHA Directive 10-95-116.  The Board is 
not bound by such policies or directives in any event.  38 C.F.R. 
§ 19.5 (2009) (in the consideration of appeals, the Board is 
bound by applicable statutes, regulations of the VA, and 
precedent opinions of the Department's General Counsel.  The 
Board is not bound by Department manuals, circulars, or similar 
administrative issues).

The Board finds it appropriate to look to Title 38, Chapter 31 
benefits by analogy.  Under 38 U.S.C.A. § 3104 (West 2002), the 
Secretary may provide vocational and other training services and 
assistance, including supplies, equipment and other training 
materials determined by the Secretary to be necessary to 
accomplish the purposes of the rehabilitation program in the 
individual case.  The Secretary may also provide special services 
(including services related to blindness and deafness) including 
reader, interpreter and related service(s), telecommunications, 
sensory and other technical aids and devices, as well as services 
necessary to enable a veteran to achieve maximum independence in 
daily living.  Id.  

In a precedent opinion, VAOPGCPREC 34-97, the VA Office of the 
General Counsel was presented with the question of whether 38 
U.S.C.A. § 3104(b) or any other statute or regulation either 
requires or precludes the VA from assisting a claimant in 
purchasing a computer and related materials for recreational 
activities.  The opinion indicates that one of the express 
purposes of the Chapter 31 vocational rehabilitation program is 
to "provide for all services and assistance necessary to enable 
veterans with service-connected disabilities to achieve maximum 
independence in daily living . . . ."  VAOPGCPREC 34-97, at 2, 
[citing 38 U.S.C.A. § 3100].  The term "independence in daily 
living" means "the ability to a veteran, without the services 
of others or with a reduced level of the services of others, to 
live and function within such veteran's family and community."  
Id. at 2, [citing 38 U.S.C.A. § 3101(2)].

In short, the General Counsel held that the VA was not barred by 
law from rendering services or assistance that could be used for 
recreational activities.  The test is whether the service may 
further the ability of the particular service member to become 
independent.  VAOPGCPREC 34-97, at 4.

In this case, the is seeking a large screen plasma monitor that 
could be used for recreational purposes but more importantly will 
be used to help further his independence and help him overcome 
his handicap.  The test is whether such a large sized monitor 
would aid in overcoming the handicap of blindness.  This 
fundamental question, based upon the law, can be asked 
irrespective of whether such a monitor would equally benefit a 
sighted person or whether it could also be used recreationally.  
The inquiry must involve whether this large sized monitor is 
beneficial to this appellant and will it help him overcome his 
handicap of blindness.

The Board finds that, in this case, it is irrelevant whether the 
monitor is a medical necessity or whether it could be used 
recreationally.  Rather, the question is whether this appellant 
would benefit from it, or more specifically, whether he would be 
more independent and be able to overcome his handicap of 
blindness.  As indicated, VA medical providers have not indicated 
that the appellant would not benefit from this monitor.  The VA 
contract ophthalmologist has even indicated that the monitor 
would "help" the appellant.  Moreover, the appellant has made 
credible statements that this large size monitor would help him 
in overcoming the handicap of blindness.  Clearly, a large screen 
monitor would help him use a computer for any employment-related 
activities and it would allow him to occasionally watch 
television and not be six inches from the screen.  This would 
help him be more independent.  

The Board intimates no opinion as to whether the appellant is, or 
will ever be, entitled to an upgrade of the monitor.  Such a 
decision would need to be made by the appropriate individuals, 
with respect to the appellant's specific needs, as they may be if 
such an occasion arises.  See generally 38 C.F.R. § 20.1303 
(2009) (regarding the nonprecedential nature of Board decisions).

Resolving the benefit of the doubt in the appellant's favor, the 
Board believes that the appellant is entitled to a large screen 
monitor (42 inches), to assist him an aid to overcoming the 
handicap of blindness.  38 U.S.C.A. §§ 1714, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 17.154, 19.5, 20.101 (2009).


ORDER


Entitlement to a large screen monitor (42 inches), claimed as an 
aid to overcoming the handicap of blindness, is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


